DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DE 202005004825U1.
DE 202005004825U1 discloses a bag (1), as illustrated in Figures 1-4, for removing and cleaning up dog excrement (contraption for receiving and disposing of animal excrement and other liquid-containing waste - see Abstract of DE 202005004825U1 English Translation), wherein the bag is formed from a plastic bag (rectangular bag (1) made of waterproof, flexible plastic film, preferably made of polyethylene – see Abstract of DE 202005004825U1 English Translation)  provided with an external envelope (2,3) made from absorbent paper (waterproof paper, two outsides (2,3) being flexible and absorbent - – see Abstract of DE 202005004825U1 English Translation)  united jointly to the bag.  However, DE 202005004825U1  doesn’t disclose whether or not the external envelope covers approximately two thirds of the bag, as measured from a bottom end (see annotated Figure 1 below).
[AltContent: arrow]
    PNG
    media_image1.png
    327
    641
    media_image1.png
    Greyscale
Bottom End
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify that the external envelope covers approximately two thirds of the bag in order to provide sufficient coverage for a person’s hand to fit within the bag and allow for grabbing animal feces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art – see MPEP 2144.05.IIA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carpol, Dean, Peters, Jr., Jacovitz, Johnson, and McGarity are cited as being relevant art, because each prior art shows a bag for collecting and removing animal feces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652